Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                      May 13 2014, 8:46 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KIMMERLY A. KLEE                                  GREGORY F. ZOELLER
Greenwood, Indiana                                Attorney General of Indiana

                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTONIO BEAVEN,                                   )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 49A02-1309-CR-811
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kurt M. Eisgruber, Judge
                            Cause No. 49G01-1111-MR-79459



                                         May 13, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

       Antonio Beaven appeals his adjudication as an habitual offender. Beaven raises a

single issue for our review, namely, whether the State presented sufficient evidence to

support his adjudication as an habitual offender. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In November of 2011, Beaven murdered J.T. Following a jury trial in which the

jury found him guilty of murder, the trial court adjudicated Beaven an habitual offender.

This appeal ensued.

                             DISCUSSION AND DECISION

       Beaven argues that the State failed to present sufficient evidence to support its

allegation that he is an habitual offender. When reviewing a claim of sufficiency of the

evidence, we do not reweigh the evidence or judge the credibility of the witnesses. Jones

v. State, 783 N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence

supporting the judgment and the reasonable inferences that may be drawn from that

evidence to determine whether a reasonable trier of fact could conclude the defendant

was guilty beyond a reasonable doubt. Id. If there is substantial evidence of probative

value to support the conviction, it will not be set aside. Id.

       To establish that Beaven was an habitual offender, the State was required to show

that Beaven had “accumulated two (2) prior unrelated felony convictions.” Ind. Code §

35-50-2-8. “To be ‘unrelated,’ the defendant must have committed the second felony

after being sentenced for the first and must have been sentenced for the second felony




                                              2
prior to committing the current felony . . . .” Walker v. State, 988 N.E.2d 1181, 1186-87

(Ind. Ct. App. 2013), trans. denied.

       The State presented sufficient evidence to demonstrate that Beaven is an habitual

offender. First, the State demonstrated that Beaven committed Class D felony battery on

August 21, 1998, for which he was convicted and sentenced on November 2, 1998. In

demonstrating this prior conviction, the State presented the signed and dated report of the

arresting officer; the signed and dated charging information, which plainly states that

Beaven had been charged with a Class D felony; Beaven’s signed and dated plea

agreement to the Class D felony allegation; and the court’s signed and dated judgment of

conviction and sentencing order against Beaven for the Class D felony battery. State’s

Exhs. 305, 306. Each of these documents had the same cause number. The State also

demonstrated that the fingerprint on the arresting officer’s report was Beaven’s

fingerprint. State’s Exh. 307.

       Second, the State demonstrated that Beaven committed Class B felony robbery on

August 16, 1999, for which he was convicted and sentenced on March 3, 2000. In

demonstrating this second conviction, which was committed after Beaven had been

sentenced for the 1998 Class D felony battery, the State presented the signed and dated

report of the arresting officer; the signed and dated charging information, which plainly

states that Beaven had been charged with a Class B felony; Beaven’s signed plea

agreement to the Class B felony allegation; and the court’s signed and dated abstract of

judgment for the Class B felony robbery, which states that Beaven was convicted and

sentenced on March 3, 2000. State’s Exhs. 303, 304. Each of these documents had the


                                            3
same cause number. The State also demonstrated that the fingerprint on the arresting

officer’s report was Beaven’s fingerprint. State’s Exh. 307.

       In sum, the State presented sufficient evidence to demonstrate that Beaven had

two prior unrelated felony convictions and was, therefore, an habitual offender. We

affirm the trial court’s judgment.

       Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                            4